DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner surface" in line 20 (lines of paper, not of claims).  There is insufficient antecedent basis for this limitation in the claim. In line 16 (lines of paper, not of claims), “a flat inner surface” is introduced and if the applicant is attempting to reference “the flat inner surface” in line 20 (lines of paper, not of claims) the examiner suggests amending as such. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Inoue et al. (WO2019065000A1 using US20200227772A1 for citations) in view of Kim et al. (US20120270083A1).

Regarding claim 1, as best the examiner understands the claim with respect to the 112b above, Inoue discloses a pressure regulating valve submodule (see SM-Fig.8) corresponding to the claim limitation “a pressure control valve structure.” Inoue discloses a storage battery module (see 12-Fig. 3) corresponding to the claim limitation “used for a power storage module.”  Inoue discloses having a plurality of internal spaces (see [0006], also see V-Fig.2).  Inoue discloses a partition wall (see W-Fig. 6) corresponding to the claim limitation “5a wall portion.” 
Inoue discloses a plurality of second communication holes (see 83-88 Fig.8) which communicates with the internal spaces (see [0065]). Inoue discloses a plurality of cylindrical portions (see 89-Fig.4, see also [0073]) corresponding to the claim limitation “a plurality of projections.” The cylindrical portions of Inoue are shown as extending form the surface opposite the side surface (see 81-Fig.6, see also [0064]) of the wall portion (partition wall W-Fig. 6) corresponding to the claim limitation “protruding outwardly from a wall surface.” Inoue further discloses that the cylindrical portions surrounds each of the open ends of the second communication holes (see [0073], see also 83-88 Fig.8)
Inoue discloses a plurality of valves (see 90-Fig. 4) which is formed in a cylindrical shape using an elastic member (see [0073]) corresponding to the claim limitation “a plurality of elastic valve bodies.” A cylindrical shape (see 90-Fig. 4) has two circular surfaces on each end corresponding to “each having a first end surface and a 10second end surface opposite from the first end surface.”
Inoue discloses that the valves are accommodated in the cylindrical portions and shut the open ends of the second communication holes (see [0073]), further, one of the circular surfaces of the cylindrical valve shuts the open ends (see Fig. 8) corresponding to the claim limitation “the elastic valve bodies closing their associated communication holes with the first end surfaces of the elastic valve bodies placed in contact with the projections” Inoue discloses the cylindrical portions are on the inside of the case member which is shown to be contained within a wall (see [0073], see also 80-Fig. 4) corresponding to the claimed limitation “an outer peripheral wall portion protruding from the wall surface so as to surround the plurality of projections collectively.” 
Inoue further discloses the cover member is formed using a resin (see [0076]). 15 Inoue discloses the cover member is plate-shaped and functions as a pressing member that presses the valves against the respective open ends (see [0076], see also Fig. 4) corresponding to the claim limitation “the cover having a flat inner surface that presses the second end surface so as to compress the elastic valve bodies towards their associated projections.” 
Inoue does not explicitly disclose that the cover has thick-walled portions.  
Kim teaches a similar battery module with a cover that covers the vent portions of battery cells (see Abstract, see also Fig. 2). Kim further teaches at least one rib on the top surface of the cover and reinforcing member(s) perpendicular to a length direction of the rib
on the top surface (see [0040], [0042], and 125-Fig. 2 and 125e-Fig.3A) corresponding to the claim limitation “the cover has a thick-walled portion where the cover is made partially thick, the thick-walled portion being formed protruding outwardly from an outer surface 20of the cover opposite from the inner surface so that a distance from the inner surface to a protruded end of the thick-walled portion is greater than a distance from the inner surface to the outer surface in a thickness direction of the cover.” Kim further teaches the rib(s) and reinforcing member(s) help the cover to endure the high pressure in exhaustion of gas (see [0041] and [0042]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the ribs and reinforcing members on top of the surface of the cover, as taught by Kim, as an additional element of the cover member of Inoue in order to reinforce the cover against the high pressures from exhausted gas.


    PNG
    media_image1.png
    1125
    1934
    media_image1.png
    Greyscale

First examiner annotated Fig.1
Regarding claim 2, Kim discloses having ribs and reinforcing members along an outline of the cover as shown in first examiner annotated Fig.1 (above) corresponding to the claim limitation “thick-walled portion includes a first thick-walled portion extending along an outline of the cover as viewed from a compression direction of the elastic valve bodies.“

    PNG
    media_image2.png
    1125
    1934
    media_image2.png
    Greyscale

Second examiner annotated Fig.1
Regarding claim 3, Kim discloses having ribs and reinforcing members surrounded by the outlining ribs and reinforcing members as shown in second examiner annotated Fig.1 (above) corresponding to the claim limitation “30the thick-walled portion includes a second thick-walled portion formed in an area surrounded by the first thick-walled portion as viewed from the compression direction.”

    PNG
    media_image3.png
    1125
    1898
    media_image3.png
    Greyscale

Examiner annotated Fig.4
Regarding claim 4, Kim discloses having a position where the ribs and reinforcing member is shifted from the vent portions as shown in examiner annotated Fig.4 (above) corresponding to the claim limitation “a position of the thick-walled portion is shifted from the positions of the plurality of projections as viewed from a compression direction of the elastic valve bodies.”

Regarding claim 6, Inoue discloses an electricity storage module (see Abstract, see also 12-Fig. 3) corresponding to the claim limitation “a power storage module.” Inoue discloses an electricity storage module which comprises a pressure regulating valve submodule (see SM-Fig.8) which when modified with Kim met all claim limitations as given above corresponding to the claim limitation “power storage module comprising: the pressure control valve structure according to claim 1.” 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO2019065000A1 using US20200227772A1 for citations) in view of Kim et al. (US20120270083A1) as applied to claims 1 and 3 above, and further in view of Osasa et al. (US20190036087A1).

Regrading claim 5, modified Inoue does not explicitly disclose having identification information on the outer surface of the cover. 
Osasa teaches a similar battery featuring a gas exhaust valve (see Abstract). Osasa further teaches a sealing plate on the outer packaging body for a rectangular secondary battery with an identification code which is not shown to be on a thick-walled portion (see Abstract, see also Fig. 3) corresponding to the claim limitation “an identification information is provided on the outer surface of the cover, the identification information being provided in a part of the outer surface surrounded by the thick-walled portion as viewed from the compression direction.” Osasa further teaches that the identification information allows accurately managing and grasping the performance, the manufacturing history, and the like of the rectangular secondary battery (see [0007]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the identification code, as taught by Osasa, as an additional element on the cover member of modified Inoue in order to grasp the manufacturing history and performance of the battery module. 

Relevant Prior Art
	Cao et al. (CN107994161A) is drawn toward a lithium battery with a pressure-retention mounting structure that features an explosion-proof valve with support structures on the frame (see Title, see also Fig. 9)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. Clary            Examiner, Art Unit 1721                                                                                                                                                                                            
/ALLISON BOURKE/            Supervisory Patent Examiner, Art Unit 1721